Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 22 and 24 - 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee, U.S. Patent Publication No. 2021/0105802.
Lee teaches:

1. An apparatus for wireless communication by a user equipment (UE), comprising: 
	at least one processor; and 
	a memory coupled to the at least one processor, the memory including instructions executable by the at least one processor to cause the apparatus to: 
	receive signaling configuring the UE with a set of semi-static or periodic grant occasions for communications (UE receives signaling related to an UL configuration grant, [0154]); 
	receive signaling configuring at least one set of semi-static or periodic resources for downlink (DL) transmission (UE receives signaling related to an DL semi-persistent scheduling (SPS), [0154]); 
	decode a DL transmission on the at least one set of semi-static or periodic resources (it is inherent that a device receiving a transmission would be able to decode it); and 
	communicate with a network entity in grant occasions in the set of semi- static or periodic grant occasions activated based on the decoded DL transmission (UE receives signaling related to an DL semi-persistent scheduling (SPS)).  

2. The apparatus of claim 1, wherein: 
	the set of semi-static or periodic grant occasions for communications is for DL transmission (UE receives signaling related to an DL semi-persistent scheduling (SPS), [0154], Lee, 2021/0105802); and 
	in order to communicate with the network entity in the activated grant occasions, the memory further includes instructions executable by the at least one processor to cause the apparatus to monitor for downlink (DL) transmissions from the UE in the activated grant occasions (if the UE is given instructions on where to find the transmissions in space-time, it is inherent that the UE would look for the transmissions in that period of space-time).  

3. The apparatus of claim 1, wherein: 
	the set of semi-static or periodic grant occasions for communications is for uplink (UL) transmission (UL configured grant, [0154]); and 
	in order to communicate with the network entity in the activated grant occasions, the memory further includes instructions executable by the at least one processor to cause the apparatus to transmit UL transmissions to the network entity in the activated grant occasions (if the UE is given instructions on where to find the transmissions in space-time, it is inherent that the UE would look for the transmissions in that period of space-time).  

4. The apparatus of claim 3, wherein the signaling configuring the UE with the set of semi-static or periodic grant occasions comprises signaling of one or more configured grant (CG) configurations each configuring a set of CG occasions (UL configured grant provided, [0154]).  

5. The apparatus of claim 4, wherein: 
	the signaling configuring the UE with the at least one set of semi-static or periodic resources comprises signaling of one or more semi-persistent scheduling (SPS) configurations each configuring at least one set of SPS occasions (DL SPS provided to UE, [0154]); and 
	wherein the UE considers one or more CG occasions of the set of CG occasions activated based on a physical downlink shared channel (PDSCH) decoded in an SPS occasion of the at least one set of SPS occasions (PDSCH provided to UE based on SPS, [0154]).  

6. The apparatus of claim 5, wherein each SPS configuration of the one or more SPS configurations is associated with one CG configuration of the one or more CG configurations (UL configured grant provided, [0154]).  

7. The apparatus of claim 6, wherein the memory further includes instructions executable by the at least one processor to cause the apparatus to receive signaling indicating the association (if the UE is given instructions on where to find the transmissions in space-time, it is inherent that the UE would look for the transmissions in that period of space-time).  

8. The apparatus of claim 5, wherein the UE considers a CG occasion of the set of CG occasions implicitly activated by a decoded PDSCH in a previous SPS occasion (PDSCH provided to UE based on SPS, [0154]).  

9. The apparatus of claim 8, wherein, when the PDSCH carries multiple transport blocks (TBs) or code block groups (CBGs), the UE considers a CG occasion of the set of CG occasions implicitly activated if at least one of the TBs or CBGs is successfully decoded (multiple transport blocks can be transmitted on the PDSCH, [0154]).  

10. The apparatus of claim 5, wherein the UE considers a CG occasion of the set of CG occasions implicitly activated based, at least in part, on explicit signaling provided in a decoded PDSCH in a previous SPS occasion or a downlink control information (DCI) that scheduled the decoded PDSCH (UL configured grant provided, [0154]).  

11. The apparatus of claim 10, wherein, the explicit signaling is carried via a medium access control (MAC) control element (CE) (MAC CE, [0204]).  

12. The apparatus of claim 10, wherein, the explicit signaling is carried via the DCI (DCI, [0204]).  

13. The apparatus of claim 10, wherein, the explicit signaling is carried via data payload in the PDSCH (PDSCH provided to UE based on SPS, [0154]).  

14. The apparatus of claim 5, wherein the UE considers a CG occasion of the set of CG occasions activated based, at least in part, on explicit signaling (UL configured grant provided, [0154]).  

15. The apparatus of claim 14, wherein the explicit signaling is provided in at least one of. the decoded PDSCH or via signaling separate from the PDSCH (PDSCH provided to UE based on SPS, [0154]).  

16. The apparatus of claim 6, wherein multiple CG occasions of the set of CG occasions after the decoded PDSCH are activated (multiple transport blocks can be transmitted on the PDSCH, [0154]).  

17. The apparatus of claim 5, wherein at least one SPS configuration of the one or more SPS configurations is associated with multiple CG configurations (PDSCH provided to UE based on SPS, [0154]).  

18. The apparatus of claim 17, wherein the UE considers a CG occasion of the set of CG occasions activated based on explicit signaling (UL configured grant provided, [0154]).  

19. The apparatus of claim 18, wherein the explicit signaling is provided in at least one of. the decoded PDSCH or via separate signaling separate from the PDSCH (PDSCH provided to UE based on SPS, [0154]).  

20. The apparatus of claim 17, wherein the UE considers a CG occasion of the set of CG occasions activated implicitly (UL configured grant provided, [0154]).  

21. The apparatus of claim 20, wherein the UE implicitly determines that an activated CG occasion is an earliest occasion among all CG occasions after the decoded PDSCH (UL configured grant provided, [0154]).  

22. The apparatus of claim 1, wherein one or more grant occasions in the set of semi-static or periodic grant occasions are activated by a DL transmission or information carried in the DL transmission (PDSCH provided to UE based on SPS, [0154]).  

24. An apparatus for wireless communication by a network entity, comprising: 
	at least one processor; and 
	a memory coupled to the at least one processor, the memory including instructions executable by the at least one processor to cause the apparatus to: 
	transmit signaling configuring a user equipment (UE) with a set of semi- static or periodic grant occasions for communications (UE receives signaling related to an UL configuration grant, [0154]); 
	transmit signaling configuring the UE with at least one set of semi-static or periodic resources for downlink (DL) transmission (UE receives signaling related to an DL semi-persistent scheduling (SPS), [0154]); 
	transmit to the UE a DL transmission on the at least one set of semi-static or periodic resources (it is inherent that a device receiving a transmission would be able to decode it); and 
	communicate with the UE in grant occasions in the set of semi-static or periodic grant occasions activated based on an indication that the UE decoded the DL transmission (UE receives signaling related to an DL semi-persistent scheduling (SPS), [0154]).  

25. The apparatus of claim 24, wherein: 
	the set of semi-static or periodic grant occasions for communications is for DL transmission (UE receives signaling related to an DL semi-persistent scheduling (SPS), [0154]); and 
	in order to communicate with the UE in the activated grant occasions, the memory further includes instructions executable by the at least one processor to cause the apparatus to transmit DL transmissions to the UE in the activated grant occasions (if the UE is given instructions on where to find the transmissions in space-time, it is inherent that the UE would look for the transmissions in that period of space-time).  

26. The apparatus of claim 24, wherein: 
	the set of semi-static or periodic grant occasions for communications is for uplink (UL) transmission (UL configured grant, [0154]); and 
	in order to communicate with the UE in the activated grant occasions, the memory further includes instructions executable by the at least one processor to cause the apparatus to monitor for uplink (UL) transmission from the UE in the activated grant occasions (if the UE is given instructions on where to find the transmissions in space-time, it is inherent that the UE would look for the transmissions in that period of space-time).  

27. The apparatus of claim 24, wherein the signaling configuring the UE with the set of semi-static or periodic grant occasions comprises signaling of one or more configured grant (CG) configurations each configuring a set of CG occasions (UL configured grant provided, [0154]).  

28. The apparatus of claim 27, wherein: 
	the signaling configuring the UE with the at least one set of semi-static or periodic resources comprises signaling of one or more semi-persistent scheduling (SPS) configurations each configuring at least one set of SPS occasions (DL SPS provided to UE, [0154]); and 
	wherein the network entity considers one or more CG occasions of the set of CG occasions activated based on a physical downlink shared channel (PDSCH) decoded in an SPS occasion of the at least one set of SPS occasions (PDSCH provided to UE based on SPS, [0154]).  

29. A method for wireless communication by a user equipment (UE), comprising: 
	receiving signaling configuring the UE with a set of semi-static or periodic grant occasions for communications (UE receives signaling related to an UL configuration grant, [0154]); 
	receiving signaling configuring at least one set of semi-static or periodic resources for downlink (DL) transmission (UE receives signaling related to an DL semi-persistent scheduling (SPS), [0154]); 
	decoding a DL transmission on the at least one set of semi-static or periodic resources (it is inherent that a device receiving a transmission would be able to decode it); and 
	communicating with a network entity in grant occasions in the set of semi-static or periodic grant occasions activated based on the decoded DL transmission (UE receives signaling related to an DL semi-persistent scheduling (SPS), [0154]).  

30. A method for wireless communication by a network entity, comprising: 
	transmitting signaling configuring a user equipment (UE) with a set of semi- static or periodic grant occasions for communications (UE receives signaling related to an UL configuration grant, [0154]); 
	transmitting signaling configuring the UE with at least one set of semi-static or periodic resources for downlink (DL) transmission (UE receives signaling related to an DL semi-persistent scheduling (SPS), [0154]); 
	transmitting to the UE a DL transmission on the at least one set of semi-static or periodic resources (it is inherent that a device receiving a transmission would be able to decode it); and 
	communicating with the UE in grant occasions in the set of semi-static or periodic grant occasions activated based on an indication that the UE decoded the DL transmission (UE receives signaling related to an DL semi-persistent scheduling (SPS), [0154]).

Allowable Subject Matter
Claim 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463